Title: Joseph C. Cabell to Thomas Jefferson, 24 January 1816
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
             Richmond. 24 Jan: 1816.
          
          Since writing the enclosed letter, I have conversed with mr Mercer of the lo House of Delegates, to whom I had lent your Letter to mr Carr, upon being informed by him that he had it in contemplation to endeavor to get a considerable part of the debt due from us by the Genl Govt to the State of Virginia, appropriated to the establishment of a grand scheme of education. He appears much pleased with your view of the subject, and as he proposes to make a report to the Lower House, concurs with me in the propriety of availing the country of the light you have shed upon this great interest of the community. Would you object to the publication of your Letter to Mr Carr? Indeed, Sir, I may take the liberty to have your Letter printed before I can get your answer. I do not believe the Genl Assembly will make so great an appropriation at this time as the one proposed by mr mercer: but I will do any thing in my power to promote it. And should the measure succeed, my object wd be to make your plan the basis of our measures. The location of the principal  Seminary would be a secondary consideration; & it might happen that the people beyond the mountains would not come into the measure unless Staunton or Lexington should be made the principal scite. This would be a disagreeable result to me: but I see a scheme already formed to carry the seat of Govt sooner or later to Staunton, and powerful private interests silently preparing & expecting that event. Should a great State Seminary be established at Charlottesville, it might touch the interests of this party. This suggestion I beg you to consider as confidential. My intention is, as soon as I hear from you to secure the passage of the bill respecting the Central college, in its present nearly or entirely in its present shape. Then or previously I will, if not prevented, publish your Letter to mr Carr, so as to prevent this game from being easily taken out of the hands of those who are entitled to it.
          
            In haste, I am, Dr sir, most truly yours
            Jos: C: Cabell.
          
        